            Case 1:21-cr-00157-DAD-BAM Document 5 Filed 08/04/21 Page 1 of 1

 1

 2

 3

 4

 5                               IN THE UNITED STATES DISTRICT COURT

 6                                  EASTERN DISTRICT OF CALIFORNIA

 7
     UNITED STATES OF AMERICA,                       CASE NO. 1:21-CR-00157-DAD-BAM
 8
                                   Plaintiff,
 9                                                   [PROPOSED] ORDER UNSEALING
                            v.                       INDICTMENT
10
     SAUL RAMIREZ,
11
                                 Defendant.
12

13
            Upon application of the United States of America and good cause having been shown,
14
            IT IS HEREBY ORDERED that the indictment and all related filings in the above-captioned
15
     matter be, and are, hereby ordered unsealed.
16

17    Dated:      August 4, 2021
                                                       JENNIFER L. THURSTON
18                                                     CHIEF U.S. MAGISTRATE JUDGE
19

20
21

22

23

24

25

26

27

28


      [PROPOSED] ORDER TO UNSEAL INDICTMENT
